Citation Nr: 0421681	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  01-00 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether the character of the appellant's discharge from 
military service constitutes a bar to his receipt of 
Department of Veterans Affairs (VA) monetary benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The appellant served on active duty from January 1949 to 
March 1954.

This case comes before the Board of Veterans' Appeals (Board) 
from a November 2000 Administrative Decision by the RO which 
held that the character of the appellant's discharge from 
active service is a bar to VA benefits.  In November 2001, 
the Board remanded the case to the RO for additional 
evidentiary development.



FINDING OF FACT

The appellant's active military service from January 1949 to 
March 1954 was terminated by issuance of an undesirable 
discharge.  The evidence fails to show that the character of 
that discharge was not dishonorable for VA benefits purposes.



CONCLUSION OF LAW

The appellant's discharge from service was under dishonorable 
conditions and constitutes a bar to VA benefits.  38 U.S.C.A. 
§§ 101(2), 5303 (West 2002); 38 C.F.R. § 3.12 (2003).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's available service personnel and medical records 
include his DD Form 214, Report of Separation From the Armed 
Forces of the United States, which notes that the appellant 
served in the Army from January 1949 to March 1954, and he 
received an undesirable discharge as a private.  These 
records also include documents in connection with his 
undesirable discharge, to include a neuropsychiatric 
certification.  

The National Personnel Records Center (NPRC) has indicated 
that all his other service personnel and medical records were 
destroyed in a fire at that facility in 1973.  The RO, both 
before and after the Board's remand, made repeated but 
unsuccessful attempts to obtain any other records from the 
service department.  The appellant was asked to submit any 
relevant service documents he might have, but he had none.

The veteran's DD 214 reflects that he enlisted for two years, 
served from January 1949 to March 1954, and he was separated 
for unfitness, habits rendering retention in service 
undesirable.  In is also noted that the veteran was awarded a 
Purple Heart.

Service medical records reflect that, on November 30, 1950, 
the veteran sustained a gunshot wound to the left ankle by 
enemy fire.

The Record of Proceedings of Board of Officers in connection 
with the veteran's discharge reflect that he was inducted in 
January 1949 for a term of 4 years.  These records further 
reflect that he was discharged on March 30, 1954, with an 
Undesirable discharge.  The discharge documents reflect that 
the veteran was charged with six periods of Absent without 
Official Leave (AWOL) totaling 574 days as well as a 
violation of parole and that he had a record of four court 
martial convictions in connection with these charges.  The 
Record of Proceedings of Board of Officers includes a 
neuropsychiatric certification that (1) the veteran was given 
a complete mental examination and was found to be mentally 
fit for active military service and (2) he was mentally 
responsible both to distinguish right from wrong and to 
adhere to the right; thus, (3) it was recommended that the 
veteran be separated from the service because of habits and 
traits not becoming to the military service.  

During his personal hearing at the RO and in written 
communication to VA, the veteran states that he was shot in 
the leg during the Korean War and was shipped back to the 
United States where his wound was cared for and the doctors 
wanted to amputate his leg.  He requested leave from the 
hospital to think about the procedure, did not return to the 
hospital, and was declared AWOL.  

The evidence of record shows that, through correspondence, 
the rating decision, statement of the case, supplemental 
statement of the case, and Board remand, the appellant has 
been notified of the evidence necessary to substantiate his 
claim.  Unfortunately, his service records which have not 
already been obtained were destroyed in the 1973 fire at the 
NPRC and further attempts to obtain such records would be 
futile.  There appear to be no other alternative records 
concerning the appellant's character of discharge from 
service.  Under the circumstances, the VA has satisfied the 
notice and duty to assist provisions of the law.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

To be considered a "veteran" for the purpose of qualifying 
for VA benefits, a former serviceman must have had active 
duty and been discharged or released therefrom under 
conditions "other than dishonorable."  Compensation and 
most other VA benefits are barred if they are claimed with 
reference to a period of service which is found to be 
dishonorable for VA purposes.  When a serviceman is given an 
other-than-honorable discharge by the service department 
(such as is the case with the undesirable discharge given to 
the appellant in the present case), the VA decides whether 
the character of such discharge is dishonorable for VA 
purposes.  There are a number of listed reasons why an other-
than-honorable discharge may be considered dishonorable for 
VA purposes, and among the reasons are acceptance of an 
undesirable discharge to escape trial by general court 
martial, mutiny or spying, an offense involving moral 
turpitude, willful and persistent misconduct, and certain 
homosexual acts.  38 U.S.C.A. §§ 101(2), 5303; 38 C.F.R. 
§ 3.12

The burden is on the appellant to establish, by a 
preponderance of the evidence, that he is a "veteran" (with 
a qualifying discharge), and the reasonable doubt doctrine 
does not apply to this question.  See, e.g., Holmes v. Brown, 
10 Vet. App. 38 (1997); Aguilar v. Derwinski, 2 Vet. App. 21 
(1991).

Available evidence only shows that the appellant has an 
undesirable discharge, and the reason for that discharge is 
unfitness, habits rendering retention in service undesirable.  
No official service records suggesting that the veteran 
enlisted for a period other than four years are available, 
despite VA attempts to obtain them.  The Board cannot rule 
favorably for the appellant just because the detailed service 
records leading to the undesirable discharge are no longer 
available.  The appellant has made contentions, but he has 
submitted no credible independent evidence which might show 
that he had two periods of service and that he sustained the 
left ankle gunshot injury during a period of service which is 
not characterized as dishonorable.  The Board finds that the 
appellant has not met his burden of establishing by a 
preponderance of the evidence that he is entitled to status 
as a veteran.

In this regard, it is acknowledged that the veteran's 
accredited representative suggests that the veteran was AWOL 
due to PTSD and that VA should obtain a medical opinion in 
connection with this allegation.  As noted above, however, a 
March 1954 neuropsychiatric certification reflects that the 
veteran was afforded a complete mental examination and was 
found to be mentally fit for active military service.  

It is noted that there is no evidence to suggest and the 
veteran has not indicated that he has attempted to upgrade 
his discharge through a request with the Army Board of 
Correction of Military Records.  The appellant is within his 
rights and encouraged to submit an application to the Army 
Board of Correction of Military Records to upgrade his 
discharge.  Thereafter, if successful, he should submit an 
application to reopen this claim before the Board.

Based on the available evidence, however, the Board concludes 
that the appellant's undesirable discharge from military 
service must be considered dishonorable for VA purposes, and 
thus the character of that discharge is a bar to VA benefits.



ORDER

The character of the appellant's discharge from service is a 
bar to VA benefits.  The appeal is denied.




	
_______________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



